DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 1/14/21.  These drawings are accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bang et al US 2012/0141299 in view of Ichikawa US 7,475,951 and Mori et al US 2014/0336908.
In Re 9, Bang teaches An engine operating method (abstract), comprising: automatically stopping an engine (140 fig 1, S140 fig 4, Idle stop and go ISG, i.e. engine stopped) via controller (110 fig 1) in response to the brake booster vacuum level threshold (S110 fig 4, paras. 46-48).  
Bang does not teach, however Ichikawa teaches adjusting a brake booster vacuum level threshold via a controller in response to a vehicle speed (threshold Pt2 of Ps2, either -280 mmHg or -355 mmHg dependent on vehicle speed being above or below 70 km/h in S106, see S112 and S115 fig. 2, col. 6 ll. 35-55, col. 7 ll. 10-30).  Ichikawa further teaches in a situation not requiring so much braking force, such as low speed, the vacuum pump being not operated (col. 1 l. 60 – col. 2 l. 20).  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to modify Bang’s threshold with Ichikawa’s threshold based on speed to allow reduced running time of vacuum creation via Bang’s engine while ensuring sufficient vacuum pressure for braking at varying vehicle operating speeds.
before the effective filing date of the invention (AIA ) to modify Bang’s automatic stop control method brake booster vacuum threshold to include Mori’s adjusting threshold to allow sufficient brake booster vacuum and prevent premature engine restart.
In Re 10, Bang in view of Ichikawa further teaches decreasing the brake booster vacuum level threshold in response to a decreasing vehicle speed (Ichikawa threshold Pt2 of Ps2, either -280 mmHg or -355 mmHg dependent on vehicle speed being above or below 70 km/h in S106, see S112 and S115 fig. 2, col. 6 ll. 35-55, col. 7 ll. 10-30, where S112 threshold of -280 mmHg at < 70 km/h is less vacuum than -355 mmHg).  
In Re 11, Bang in view of Ichikawa further teaches increasing the brake booster vacuum level threshold in response to an increasing vehicle speed (Ichikawa threshold Pt2 of Ps2, either -280 mmHg or -355 mmHg dependent on vehicle speed being above or below 70 km/h in S106, see S112 and S115 fig. 2, col. 6 ll. 35-55, col. 7 ll. 10-30, where S115 threshold of -355 mmHg at > 70 km/h is more vacuum than -280 mmHg).  
	In Re 12, Bang in view of Ichikawa further teaches adding an offset to the brake booster vacuum level threshold after automatically stopping an engine (construed as the closed loop control of Bang’s fig. 4 modified with Ichikawa’s threshold -355 mmHg being offset from -280 mmHg where the closed loop control implements offset after stopping engine as control is continuously looped).  

In Re 14, Bang teaches automatically stopping the engine includes ceasing to supply the engine with fuel (paras. 5-6).  
In Re 16, Bang in view of Ichikawa further teaches the brake booster vacuum level threshold is adjusted in proportion to the vehicle speed (see in re 9-12 above with proportional threshold dependent on vehicle speed).

Response to Arguments
Applicant’s arguments, see pg 1, filed 1/14/21, with respect to specification objection have been fully considered and are persuasive.  The objection of specification has been withdrawn. 
Applicant's arguments filed 1/14/21 with respect to 35 USC 103 claim rejections have been fully considered but they are not persuasive. Examiner finds Mori in combination with Bang in view of Ichikawa teaches the amended limitation “a brake booster vacuum level threshold via a controllerbased on each of a vehicle speed and a threshold vehicle speed below which engine automatic stop is enabled for steady-state vehicle conditions” as described above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art of record on PTO-892 form teaches automatic start stop vehicle braking control.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL C STAUBACH whose telephone number is (571)272-3748.  The examiner can normally be reached on Monday - Thursday 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CARL C STAUBACH/Primary Examiner, Art Unit 3747